 



EXHIBIT 10.1

     
Contact:
  Customer Services — CTSLink
 
  Wells Fargo Bank Minnesota, N.A.
 
  Securities Administration Services
 
  7485 New Horizon Way
 
  Frederick, MD 21703
 
  www.ctslink.com
 
  Telephone: (301) 815-6600
 
  Fax: (301) 315-6660

SMT SERIES 2005-4
Record Date: February 28, 2006
Distribution Date: March 20, 2006
Certificateholder Distribution Summary

                                                                             
Certificate                                     Pass-Through   Beginning  
Interest   Principal   Current   Ending Certificate   Total   Cumulative   Class
  CUSIP   Rate   Certificate Balance   Distribution   Distribution   Realized
Loss   Balance   Distribution   Realized Loss
1-A1
  81744FHV2     4.79000 %     110,236,933.65       435,755.01       6,957,120.61
      0.00       103,279,813.04       7,392,875.62       0.00  
1-A2
  81744FHW0     4.94000 %     12,248,731.74       49,935.38       773,024.99    
  0.00       11,475,706.75       822,960.37       0.00  
1-AR
  81744FJF5     5.10823 %     0.00       0.00       0.00       0.00       0.00  
    0.00       0.00  
1-XA
  81744FJD0     0.12397 %     0.00       12,406.54       0.00       0.00      
0.00       12,406.54       0.00  
2-A1
  81744FJG3     4.08167 %     147,256,052.56       500,875.38       3,118,983.14
      0.00       144,137,069.42       3,619,858.52       0.00  
2-A2
  81744FJH1     4.08167 %     9,444,490.48       32,124.40       200,040.72    
  0.00       9,244,449.76       232,165.12       0.00  
2-AR
  81744FJJ7     4.09999 %     0.00       0.00       0.00       0.00       0.00  
    0.00       0.00  
1-B1
  81744FHX8     5.02000 %     2,093,000.00       8,672.23       0.00       0.00
      2,093,000.00       8,672.23       0.00  
1-B2
  81744FHY6     5.20000 %     1,395,000.00       5,989.36       0.00       0.00
      1,395,000.00       5,989.36       0.00  
1-B3
  81744FHZ3     4.92774 %     1,706,000.00       6,937.56       0.00       0.00
      1,706,000.00       6,937.56       0.00  
1-XB
  81744FJE8     0.00000 %     0.00       0.00       0.00       0.00       0.00  
    0.00       0.00  
1-B4
  81744FJA6     4.92774 %     697,000.00       2,834.39       0.00       0.00  
    697,000.00       2,834.39       0.00  
1-B5
  81744FJB4     4.92774 %     543,000.00       2,208.14       0.00       0.00  
    543,000.00       2,208.14       0.00  
1-B6
  81744FJC2     4.92774 %     310,325.03       1,261.96       0.00       0.00  
    310,325.03       1,261.96       0.00  
2-B1
  81744FJK4     4.08167 %     1,740,000.00       5,918.42       0.00       0.00
      1,740,000.00       5,918.42       0.00  
2-B2
  81744FJL2     4.08167 %     696,000.00       2,367.37       0.00       0.00  
    696,000.00       2,367.37       0.00  
2-B3
  81744FJM0     4.08167 %     348,000.00       1,183.68       0.00       0.00  
    348,000.00       1,183.68       0.00  
2-B4
  81744FJN8     4.08167 %     348,000.00       1,183.68       0.00       0.00  
    348,000.00       1,183.68       0.00  
2-B5
  81744FJP3     4.08167 %     348,000.00       1,183.68       0.00       0.00  
    348,000.00       1,183.68       0.00  
2-B6
  81744FJQ1     4.08167 %     174,416.03       593.26       0.00       0.00    
  174,416.03       593.26       0.00  
 
                                                                   
Totals
                289,584,949.49       1,071,430.44       11,049,169.46       0.00
      278,535,780.03       12,120,599.90       0.00  
 
                                                                   

 



--------------------------------------------------------------------------------



 



Principal Distribution Statement

                                                                               
              Beginning   Scheduled   Unscheduled                              
  Original Face   Certificate   Principal   Principal           Realized   Total
Principal   Ending Certificate   Ending Certificate   Total Principal   Class  
Amount   Balance   Distribution   Distribution   Accretion   Loss   Reduction  
Balance   Percentage   Distribution
1-A1
    133,459,000.00       110,236,933.65       68,537.67       6,888,582.94      
0.00       0.00       6,957,120.61       103,279,813.04       0.77386923      
6,957,120.61  
1-A2
    14,829,000.00       12,248,731.74       7,615.41       765,409.58       0.00
      0.00       773,024.99       11,475,706.75       0.77386923      
773,024.99  
1-AR
    50.00       0.00       0.00       0.00       0.00       0.00       0.00    
  0.00       0.00000000       0.00  
1-XA
    0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00000000       0.00  
2-A1
    160,096,000.00       147,256,052.56       95,044.88       3,023,938.26      
0.00       0.00       3,118,983.14       144,137,069.42       0.90031649      
3,118,983.14  
2-A2
    10,268,000.00       9,444,490.48       6,095.85       193,944.87       0.00
      0.00       200,040.72       9,244,449.76       0.90031649       200,040.72
 
2-AR
    50.00       0.00       0.00       0.00       0.00       0.00       0.00    
  0.00       0.00000000       0.00  
1-B1
    2,093,000.00       2,093,000.00       0.00       0.00       0.00       0.00
      0.00       2,093,000.00       1.00000000       0.00  
1-B2
    1,395,000.00       1,395,000.00       0.00       0.00       0.00       0.00
      0.00       1,395,000.00       1.00000000       0.00  
1-B3
    1,706,000.00       1,706,000.00       0.00       0.00       0.00       0.00
      0.00       1,706,000.00       1.00000000       0.00  
1-XB
    0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00000000       0.00  
1-B4
    697,000.00       697,000.00       0.00       0.00       0.00       0.00    
  0.00       697,000.00       1.00000000       0.00  
1-B5
    543,000.00       543,000.00       0.00       0.00       0.00       0.00    
  0.00       543,000.00       1.00000000       0.00  
1-B6
    310,325.03       310,325.03       0.00       0.00       0.00       0.00    
  0.00       310,325.03       1.00000000       0.00  
2-B1
    1,740,000.00       1,740,000.00       0.00       0.00       0.00       0.00
      0.00       1,740,000.00       1.00000000       0.00  
2-B2
    696,000.00       696,000.00       0.00       0.00       0.00       0.00    
  0.00       696,000.00       1.00000000       0.00  
2-B3
    348,000.00       348,000.00       0.00       0.00       0.00       0.00    
  0.00       348,000.00       1.00000000       0.00  
2-B4
    348,000.00       348,000.00       0.00       0.00       0.00       0.00    
  0.00       348,000.00       1.00000000       0.00  
2-B5
    348,000.00       348,000.00       0.00       0.00       0.00       0.00    
  0.00       348,000.00       1.00000000       0.00  
2-B6
    174,416.03       174,416.03       0.00       0.00       0.00       0.00    
  0.00       174,416.03       1.00000000       0.00  
 
                                                                               
Totals
    329,050,841.06       289,584,949.49       177,293.81       10,871,875.65    
  0.00       0.00       11,049,169.46       278,535,780.03       0.84648250    
  11,049,169.46  
 
                                                                               

 



--------------------------------------------------------------------------------



 



Principal Distribution Factors Statement

                                                                               
              Beginning   Scheduled   Unscheduled                              
    Ending         Original Face   Certificate   Principal   Principal          
Realized   Total Principal   Ending Certificate   Certificate   Total Principal
  Class   Amount   Balance   Distribution   Distribution   Accretion   Loss  
Reduction   Balance   Percentage   Distribution
1-A1
    133,459,000.00       825.99849879       0.51354851       51.61572423      
0.00000000       0.00000000       52.12927274       773.86922605      
0.77386923       52.12927274  
1-A2
    14,829,000.00       825.99849889       0.51354845       51.61572459      
0.00000000       0.00000000       52.12927305       773.86922584      
0.77386923       52.12927305  
1-AR
    50.00       0.00000000       0.00000000       0.00000000       0.00000000  
    0.00000000       0.00000000       0.00000000       0.00000000      
0.00000000  
1-XA
    0.00       0.00000000       0.00000000       0.00000000       0.00000000    
  0.00000000       0.00000000       0.00000000       0.00000000       0.00000000
 
2-A1
    160,096,000.00       919.79844943       0.59367430       18.88828116      
0.00000000       0.00000000       19.48195545       900.31649398      
0.90031649       19.48195545  
2-A2
    10,268,000.00       919.79844955       0.59367452       18.88828107      
0.00000000       0.00000000       19.48195559       900.31649396      
0.90031649       19.48195559  
2-AR
    50.00       0.0000000000       0.00000000       0.00000000       0.00000000
      0.00000000       0.00000000       0.00000000       0.00000000      
0.00000000  
1-B1
    2,093,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
1-B2
    1,395,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
1-B3
    1,706,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
1-XB
    0.00       0.0000000000       0.00000000       0.00000000       0.00000000  
    0.00000000       0.00000000       0.0000000000       0.00000000      
0.00000000  
1-B4
    697,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
1-B5
    543,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
1-B6
    310,325.03       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
2-B1
    1,740,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
2-B2
    696,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
2-B3
    348,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
2-B4
    348,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
2-B5
    348,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
2-B6
    174,416.03       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  

 



--------------------------------------------------------------------------------



 



Interest Distribution- Statement

                                                                               
                                              Payment                          
                                          of           Non-           Remaining
  Ending                 Current   Beginning   Current   Unpaid   Current  
Supported           Unpaid   Certificate/         Accrual   Certificate  
Certificate/   Accrued   Interest   Interest   Interest   Total Interest  
Interest   Notational   Class   Accural Dates   Days   Rate   Notional Balance  
Interest   Shortfall   Shortfall   Shortfall(1)   Distribution   Shortfall(2)  
Balance
1-A1
  02/20/06 – 03/19/06     30       4.79000 %     110,236,933.65       440,029.09
      0.00       0.00       4,274.08       435,755.01       0.00      
103,279,813.04  
1-A2
  02/20/06 – 03/19/06     30       4.94000 %     12,248,731.74       50,423.95  
    125.14       125.14       488.56       488.56       0.00       11,475,706.75
 
1-AR
  N/A     N/A       5.10823 %     0.00       0.00       0.00       0.00      
0.00       0.00       0.00       0.00  
1-XA
  02/01/06 – 02/28/06     30       0.12397 %     122,485,665.39       12,653.37
      0.00       0.00       121.69       12,406.54       0.00      
114,755,519.79  
2-A1
  02/01/06 – 02/28/06     30       4.08167 %     147,256,052.56       500,875.38
      0.00       0.00       0.00       500,875.38       0.00      
144,137,069.42  
2-A2
  02/01/06 – 02/28/06     30       4.08167 %     9,444,490.48       32,124.40  
    0.00       0.00       0.00       32,124.40       0.00       9,244,449.76  
2-AR
  N/A     N/A       4.09999 %     0.00       0.00       0.00       0.00      
0.00       0.00       0.00       0.00  
1-B1
  02/20/06 – 03/19/06     30       5.02000 %     2,093,000.00       8,755.72    
  160.92       160.92       83.48       8,672.23       0.00       2,093,000.00  
1-B2
  02/20/06 – 03/19/06     30       5.20000 %     1,395,000.00       6,045.00    
  316.50       316.50       55.64       5,989.36       0.00       1,395,000.00  
1-B3
  02/20/06 – 03/19/06     30       4.92774 %     1,706,000.00       7,005.60    
  0.00       0.00       68.05       6,937.56       0.00       1,706,000.00  
1-XB
  N/A     30       0.00000 %     3,488,000.00       0.00       0.00       0.00  
    0.00       0.00       0.00       3,488,000.00  
1-B4
  02/01/06 – 02/28/06     30       4.92774 %     697,000.00       2,862.20      
0.00       0.00       27.80       2,834.39       0.00       697,000.00  
1-B5
  02/01/06 – 02/28/06     30       4.92774 %     543,000.00       2,229.80      
0.00       0.00       21.66       2,208.14       0.00       543,000.00  
1-B6
  02/01/06 – 02/28/06     30       4.92774 %     310,325.03       1,274.33      
0.00       0.00       12.38       1,261.96       0.00       310,325.03  
2-B1
  02/01/06 – 02/28/06     30       4.01867 %     1,740,000.00       5,918.42    
  0.00       0.00       0.00       5,918.42       0.00       1,740,000.00  
2-B2
  02/01/06 – 02/28/06     30       4.01867 %     696,000.00       2,367.37      
0.00       0.00       0.00       2,367.37       0.00       696,000.00  
2-B3
  02/01/06 – 02/28/06     30       4.01867 %     348,000.00       1,183.68      
0.00       0.00       0.00       1,183.68       0.00       348,000.00  
2-B4
  02/01/06 – 02/28/06     30       4.01867 %     348,000.00       1,183.68      
0.00       0.00       0.00       1,183.68       0.00       348,000.00  
2-B5
  02/01/06 – 02/28/06     30       4.01867 %     348,000.00       1,183.68      
0.00       0.00       0.00       1,183.68       0.00       348,000.00  
2-B6
  02/01/06 – 02/28/06     30       4.01867 %     174,416.03       593.26      
0.00       0.00       0.00       593.26       0.00       174,416.03  
 
                                                                               
   
Totals
                                1,076,708.93       602.56       602.56      
5,153.34       1,071,430.44       0.00          
 
                                                                               
   

 

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                      Beginning           Payment of           Non-            
                Current   Certificate/   Current   Unpaid   Current   Supported
          Remaining         Original Face   Certificate   Notional   Accrued  
Interest   Interest   Interest   Total Interest   Unpaid Interest   Ending
Certificate/   Class   Amount   Rate   Balance   Interest   Shortfall  
Shortfall(1)   Shortfall   Distribution   Shortfall(2)   Notational Balance
1-A1
    133,459,000.00       4.79000 %     825.99849879       3.29711065      
0.00000000       0.00000000       0.03202542       3.26508523       0.00000000  
    773.86922605  
1-A2
    14,829,000.00       4.94000 %     825.99849889       3.40036078      
0.00843887       0.00843887       0.03294625       3.36741385       0.00000000  
    773.86922584  
1-AR
    50.00       5.10823 %     0.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       0.00000000       0.00000000  
1-XA
    0.00       0.12397 %     825.99849880       0.08532970       0.00000000    
  0.00000000       0.00082063       0.08366517       0.00000000      
773.86922603  
2-A1
    160,096,000.00       4.08167 %     919.79844943       3.12859397      
0.00000000       0.00000000       0.00000000       0.12859397       0.00000000  
    900.31649398  
2-A2
    10,268,000.00       4.08167 %     919.79844955       3.12859369      
0.00000000       0.00000000       0.00000000       3.12859369       0.00000000  
    900.31649396  
2-AR
    50.00       4.09999 %     0.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       0.00000000       0.00000000  
1-B1
    2,093,000.00       5.02000 %     1000.00000000       4.18333493      
0.07688485       0.07688485       0.03988533       4.14344482       0.00000000  
    1000.00000000  
1-B2
    1,395,000.00       5.20000 %     1000.00000000       4.33333333      
0.22688172       0.22688172       0.03988530       4.29344803       0.00000000  
    1000.00000000  
1-B3
    1,706,000.00       4.92774 %     1000.00000000       4.10644783      
0.00000000       0.00000000       0.03988863       4.06656506       0.00000000  
    1000.00000000  
1-XB
    0.00       0.00000 %     1000.00000000       0.00000000       0.00000000    
  0.00000000       0.00000000       0.00000000       0.00000000      
1000.00000000  
1-B4
    697,000.00       4.92774 %     1000.00000000       4.10645624      
0.00000000       0.00000000       0.03988522       4.06655667       0.00000000  
    1000.00000000  
1-B5
    543,000.00       4.92774 %     1000.00000000       4.10644567      
0.00000000       0.00000000       0.03989366       4.06655617       0.00000000  
    1000.00000000  
1-B6
    310,325.03       4.92774 %     1000.00000000       4.10643640      
0.00000000       0.00000000       0.00000000       4.06657497       0.00000000  
    1000.00000000  
2-B1
    1,740,000.00       4.01867 %     1000.00000000       3.40139080      
0.00000000       0.00000000       0.00000000       3.40139080       0.00000000  
    1000.00000000  
2-B2
    696,000.00       4.01867 %     1000.00000000       3.40139368      
0.00000000       0.00000000       0.00000000       3.40139368       0.00000000  
    1000.00000000  
2-B3
    348,000.00       4.01867 %     1000.00000000       3.40137931      
0.00000000       0.00000000       0.00000000       3.40137931       0.00000000  
    1000.00000000  
2-B4
    348,000.00       4.01867 %     1000.00000000       3.40137931      
0.00000000       0.00000000       0.00000000       3.40137931       0.00000000  
    1000.00000000  
2-B5
    348,000.00       4.01867 %     1000.00000000       3.40137931      
0.00000000       0.00000000       0.00000000       3.40137931       0.00000000  
    1000.00000000  
2-B-6
    174,416.03       4.01867 %     1000.00000000       3.40140754      
0.00000000       0.00000000       0.00000000       3.40140754       0.00000000  
    0.00000000  

 

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable.


  Per $1 denomination

 



--------------------------------------------------------------------------------



 



Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    12,206,676.22  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    1,023.76  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
       
Total Deposits
    12,207,699.98  
 
       
Withdrawals
       
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement of Servicer Advances
    10,588.49  
Total Administration Fees
    76,511.59  
Payment of Interest and Principal
    12,120,599.90  
 
       
Total Withdrawals (Pool Distribution Amount)
    12,207,699.98  
 
       
Ending Balance
    0.00  
 
       

Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    5,153.34  
Servicing Fee Support
    0.00  
 
       
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    5,153.34  
 
       

Administration Fees

         
Gross Servicing Fee*
    72,288.48  
Master Servicing Fee
    4,223.11  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
       
 
       
Total Administration Fees
    76,511.59  
 
       

 

*   Servicer Payees include: BANK OF AMERICA (NY); COUNTRYWIDE HOME LOANS INC.;
GMAC MTG CORP; GREENPOINT MTG FUNDING, INC.; MORGAN STANLEY DEAN WITTER; PHH US
MTG CORP; WELLS FARGO BANK, N.A.

 



--------------------------------------------------------------------------------



 



Reserve Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance
Class 1-XA Reserve Fund
    5,000.00       125.14       125.14       5,000.00  
Class 1-XB Reserve Fund
    4,505.48       477.42       0.00       4,028.06  

Collateral Statement

          Collateral Description   Fixed & Mixed Arm
Weighted Average Gross Coupon
    4.777642 %
Weighted Average Net Coupon
    4.478089 %
Weighted Average Pass-Through Rate
    4.459237 %
Weighted Average Remaining Term
    312  
 
       
Beginning Scheduled Collateral Loan Count
    492  
Number of Loans Paid in Full
    14  
Ending Scheduled Collateral Loan Count
    478  
 
       
Beginning Scheduled Collateral Balance
    289,584,949.80  
Ending Scheduled Collateral Balance
    278,535,780.34  
Ending Actual Collateral Balance at 28-Feb-2006
    278,679,419.16  
 
       
Monthly P&I Constant
    1,330,238.17  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Scheduled Principal
    177,293.81  
Unscheduled Principal
    10,871,875.65  

 



--------------------------------------------------------------------------------



 



                          Group   Group One   Group Two   Total
Collateral Description
  Mixed ARM   Mixed ARM   Mixed ARM
Weighted Average Coupon Rate
    5.306284       4.351610       4.777642  
Weighted Average Net Rate
    4.945242       4.101610       4.478089  
Pass-Through Rate
    4.927742       4.081669       4.459237  
Weighted Average Maturity
    284       334       312  
Record Date
    02/28/2006       02/28/2006       02/28/2006  
Principal and Interest Constant
    647,595.59       682,642.58       1,330,238.17  
Beginning Loan Count
    243       249       492  
Loans Paid in Full
    10       4       14  
Ending Loan Count
    233       245       478  
Beginning Scheduled Balance
    129,229,990.66       160,354,959.14       289,584,949.80  
Ending Scheduled Balance
    121,499,845.06       157,053,935.28       278,535,780.34  
Scheduled Principal
    76,153.08       101,140.73       177,293.81  
Unscheduled Principal
    7,653,992.52       3,217,883.13       10,871,875.65  
Scheduled Interest
    571,442.51       581,501.85       1,152,944.36  
Servicing Fee
    38,881.20       33,407.28       72,288.48  
Master Servicing Fee
    1,884.60       2,338.51       4,223.11  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       326.16       326.16  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    530,676.71       545,429.90       1,076,106.61  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Additional Reporting – Group Level
Miscellaneous Reporting

         
Group One
       
Senior Percentage
    100.000000 %
Senior Prepayment Percentage
    100.000000 %
Subordinate Percentage
    0.000000 %
Subordinate Prepayment Percentage
    0.000000 %
Pro Rata Senior Percentage
    94.781145 %
Pro Rata Subordinate Percentage
    5.218855 %
 
       
Group Two
       
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Pro Rata Senior Percentage
    97.721046 %
Pro Rata Subordinate Percentage
    2.278954 %

Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                                              DELINQUENT    
BANKRUPTCY     FORECLOSURE     REO     TOTAL     No. of   Principal            
  No. of     Principal               No. of     Principal               No. of  
  Principal               No. of     Principal     Loans   Balance              
Loans     Balance               Loans     Balance               Loans    
Balance               Loans     Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    2       248,397.36       30 Days       0         0.00       30 Days       0
        0.00       30 Days       0         0.00       30 Days       2        
248,397.36  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    2       248,397.36                   0         0.00                   0    
    0.00                   0         0.00                   2         248,397.36
 
 
                                                                               
                                                       
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.418410 %     0.089134 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.418410 %       0.089134 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    0.418410 %     0.089134 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 0.418410 %       0.089134 %

         
Current Period Class A Insufficient Funds:   0.00
  Principal Balance of Contaminated Properties   0.00   Periodic Advance  
1,023.76

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                                                              DELINQUENT    
BANKRUPTCY     FORECLOSURE     REO     TOTAL Group One                          
                                                                          No. of
  Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
    Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    2       248,397.36       30 Days       0         0.00       30 Days       0
        0.00       30 Days       0         0.00       30 Days       2        
248,397.36  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    2       248,397.36                   0         0.00                   0    
    0.00                   0         0.00                   2         248,397.36
 
 
                                                                               
                                                       
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.858369 %     0.204352 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.858369 %       0.204352 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    0.858369 %     0.204352 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 0.858369 %       0.204352 %

                                                                               
                                                              DELINQUENT    
BANKRUPTCY     FORECLOSURE     REO     TOTAL Group Two                          
                                                                               
                              1.183654%                                        
                                    No. of   Principal               No. of    
Principal               No. of     Principal               No. of     Principal
              No. of     Principal     Loans   Balance               Loans    
Balance               Loans     Balance               Loans     Balance        
      Loans     Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    0       0.00       30 Days       0         0.00       30 Days       0      
  0.00       30 Days       0         0.00       30 Days       0         0.00  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    0       0.00                   0         0.00                   0        
0.00                   0         0.00                   0         0.00  
 
                                                                               
                                                       
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.000000 %     0.000000 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.000000 %       0.000000 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    0.000000 %     0.000000 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 0.000000 %       0.000000 %

 